COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Benedict Chinonso Emesowum v. The State of Texas

Appellate case number:    01-14-00116-CR

Trial court case number: 1849562

Trial court:              County Criminal Court at Law No 10 of Harris County

       The State’s brief was due on February 4, 2015. Despite a late brief notice issued on
February 11, 2015 requesting a response by February 23, 2015, the State has not responded. If
no brief is filed by the State within 10 days of the date of this order, the appeal will be set for
submission without a brief from the State of Texas.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: March 5, 2015